Citation Nr: 0420612	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for multiple joint 
arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel
INTRODUCTION

The appellant served on active duty from July 1977 to January 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In October 2001, the appellant and his representative 
appeared at the RO for a videoconference with the undersigned 
in Washington, D.C.  A transcript of the hearing has been 
associated with the claims file.  This matter was remanded by 
the Board in January 2002.  Development has been accomplished 
and the matter returned to the Board for further appellate 
review.

It is noted that service connection is currently in effect 
for polyarthralgia of multiple joints, rated 20 percent 
disabling; traumatic arthritis of the cervical spine, rated 
10 percent disabling; traumatic arthritis of the left 
shoulder, rated 10 percent disabling; and, traumatic 
arthritis of the thoracic spine, rated noncompensably 
disabling.  The issue on the title page, listed as service 
connection for arthritis of multiple joints is addressed that 
way for convenience sake.  Nothing in the discussion herein 
should be taken as involving or addressing the disorders for 
which service connection is in effect.  The discussion herein 
involves joints which are not currently covered by the 
service connection previously granted.


FINDINGS OF FACT

1.  There are no complaints, findings, treatment, or 
diagnosis of diabetes mellitus type II in the veteran's 
service medical records (SMRs).

2.  The veteran has diabetes mellitus type II, which was 
diagnosed in May 1997.  It has not been shown by credible 
competent evidence that the veteran's diabetes mellitus type 
II was present in service or within the first post-service 
year, or is otherwise related to the veteran's service.

3.  The medical evidence shows that the veteran has 
polyarthralgias of multiple joints, for which he has been 
service-connected.  
 
4.  The medical evidence also shows that the veteran has 
traumatic arthritis of the cervical spine, thoracic spine, 
and left shoulder, for which he has been service-connected.  

5.  The current medical evidence, including X-ray findings of 
record, fails to demonstrate that the veteran has a current 
diagnosis of arthritis involving other joints.

CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2003).

2.  Arthritis of multiple joints was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra. 

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
January 2000 and May 2000 Statements of the Case (SOCs), 
December 2000 and March 2004 Supplemental Statements of the 
Case (SSOCs), January 2002 Board Remand, February 2002 notice 
letter, and associated correspondence issued since the 
appellant filed his claims, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claims.  He was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the March 2004 
SSOC.  In addition, the appellant was advised of the specific 
VCAA requirements in the February 2002 letter and March 2004 
SSOC.  It thus appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  
It is concluded that these documents essentially informed the 
veteran to submit any information he had, thus fulfilling all 
the elements of 38 C.F.R. § 3.159.  See Pelegrini, supra.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

I.  Factual Background

A review of the veteran's service medical records revealed 
that in 1991, his blood sugar was 117; otherwise, blood sugar 
levels were within normal range.  Arthritis, multiple joints 
was not treated or diagnosed during service.  

VA radiographs of the knees and ankles taken in June 1997 
were normal.  Mild degenerative changes of the wrist were 
noted.  

Private radiographs of the knees taken in January 2001 were 
normal.  

During the veteran's October 2001 personal hearing before the 
undersigned, he testified that in 1983 he blood sugars became 
elevated.  He began nutrition care, diet program, and 
exercise program to keep his weight down.  He was not 
diagnosed with diabetes mellitus during service.  He 
experienced problems with his wrists, ankles, and knees 
during service, but was not diagnosed with arthritis.  

In an October 2001 statement, T.P., M.D. reported that he 
reviewed the medical records of the veteran from the 1980s to 
present.  He stated that the veteran's blood sugars appeared 
to trend gradually upward from the early 1990s.  It was 96 in 
1992, 115 in 1994, and 126 in 1997.  In 1998, the hemoglobin 
A1c as 7.0.  He further stated that from looking at the blood 
sugars, the veteran was trending towards diabetes prior to 
discharge and was attempting to keep his sugars under control 
with weight reduction and exercise.  A review of radiographs 
from 1997 to 1999 revealed degenerative changes of the wrists 
and knees.  Dr. P. opined that the veteran was developing 
arthritis and diabetes prior to his discharge from service.  

The veteran was accorded a VA diabetes mellitus examination 
in August 2002.  The 
examiner stated that multiple blood sugars were recorded 
during service that ranged from 109 to a high of 115.  The 
examiner further stated that a review of DHCP laboratory 
revealed that the earliest recorded blood sugar value was in 
January 1997 and was 117.  In May 1997, the blood sugar was 
134.  Hemoglobin A1c values date back to December 1997 and 
were 6.7, which was elevated but in the near normal range.  
The diagnosis was diabetes mellitus with no definite evidence 
of complications.  The examiner concluded that from a review 
of the medical records, it could be stated that if the blood 
sugar values recorded were fasting, that he had a number of 
them, which were in the borderline range between 110 to 125.  
There were none at that time, which would have definitely 
allowed for a diagnosis of diabetes mellitus.  The first 
blood sugar in diabetic range, assuming that it was fasting, 
after discharge from service was in May 1997.  In some, while 
there was some glucose intolerance during service, the 
veteran failed to meet the criteria for diabetes mellitus, 
but by 1997, he met the criteria for diabetes mellitus.  

VA treatment records dated from 2002 to 2003 show poorly 
controlled diabetes mellitus.  

The veteran was accorded a VA diabetes mellitus examination 
in July 2003.  He reported that he had been diagnosed with 
diabetes five years prior.  In 1998, he was diet controlled 
for diabetes, thereafter he began oral medications.  
Currently, he was on insulin twice daily, as well as 
glyburide twice a day.  The examiner stated that the service 
medical records reflected one elevated blood sugar of 117 in 
1991, all other blood sugar levels were within normal range 
during service.  There is no evidence during service of blood 
sugars greater than 140.  The diagnosis was diabetes, 
suboptimal control, with no evidence of end-organ damage.  
Blood sugars from his history as noted according to the 
claims file.  

II.  Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and arthritis or diabetes mellitus 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

III.  Service connection
 for diabetes mellitus

Having reviewed the complete record, the Board finds that the 
overwhelming weight of the evidence is against granting the 
veteran's claim of entitlement to service connection for 
diabetes mellitus.  In essence, we conclude that the 
veteran's diabetes mellitus was not shown during active 
service or within one year following separation from service.  

In reaching this conclusion, we have found the most probative 
evidence of record to be the findings of the physician who 
conducted the veteran's August 2002 VA examination.  After 
conducting a thorough review of the veteran's documented 
medical history, and recounting the various entries in his 
service medical records, the examiner concluded that the 
while the veteran had some glucose intolerance during service 
without fulfilling the criteria for diabetes mellitus, 
fulfillment of the criteria for diabetes mellitus was not met 
until May 1997.  

The Board also notes that the veteran's service medical 
records do not reflect any treatment for diabetes mellitus in 
service.  There is also no other evidence of record showing 
that the veteran was either diagnosed with or treated for 
diabetes mellitus at any time during service.  Moreover, the 
evidence shows that the veteran was discharged from service 
in January 1995.  There are no medical findings of diabetes 
mellitus until 1997.  At that time, his blood sugar was 134.  
There is no evidence of diabetes mellitus to a compensable 
degree during the one- year presumptive period after the 
veteran left active military service in January 1995.

Furthermore, the veteran's treating physician, stated that 
the veteran's blood sugars were trending toward diabetes 
mellitus prior to discharge, made no mention of the 
manifestation or onset of diabetes mellitus during service or 
within one-year following separation of service.  In this 
regard, the treating physician's statement is consistent with 
the August 2002 VA examiner that glucose intolerance was 
shown in service, however diabetes mellitus was not 
manifested until 1997.  

In view of the foregoing, and with all due respect for the 
veteran's contentions in this matter, the Board finds that 
the evidence of record does not warrant the grant of service 
connection for diabetes mellitus.  

The Board finds that there is not an approximate balance of 
positive and negative evidence regarding the issue on appeal, 
so as to warrant application of the doctrine of reasonable 
doubt.  The benefit sought on appeal must accordingly be 
denied.  

IV.  Service connection
 for arthritis, multiple joints 

The veteran is seeking entitlement to service connection for 
generalized arthritis. He essentially contends that currently 
suffers from arthritis of multiple joints, in addition to his 
service-connected disabilities.  

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that entitlement 
to service connection for arthritis of multiple joints is not 
warranted.  The medical evidence, which we have extensively 
reviewed, does not reflect that arthritis, multiple joints 
was noted in service.  However, we recognize that that 
radiographs taken in June 1997 revealed arthritis of the 
wrists, thoracic spine, and cervical spine.  As noted 
earlier, the veteran has been granted service connection for 
cervical spine, thoracic spine, and left shoulder.  Private 
medical records dated in March 2001 reflect a diagnosis for 
degenerative joint disease with pain, bilateral knees without 
radiographic confirmation.  The veteran's treating physician 
referenced that degenerative changes of the wrists, cervical 
spine, and knees were of record.  VA radiographs of the 
knees, wrists, ankles, and right shoulder taken in July 2002 
were all negative.  Notwithstanding, the July 2002 negative 
radiographs of the knees, wrists, ankles, and right shoulder, 
the veteran contends that he has arthritis of the these 
joints.  

It is noteworthy that the most recent radiographs taken in 
July 2002 essentially revealed no pathology indicative of 
arthritis of the multiple joints, excluding the service-
connected cervical spine, thoracic spine, and left shoulder.  
Although, the July 2002 examiner stated that the veteran 
undoubtedly had arthritis of the back, wrists, ankles, and 
shoulders, arthritis was not confirmed on X-ray findings.  
The Board finds that there is no evidence that arthritis of 
the joints, excluding the cervical spine, thoracic spine, and 
left shoulder, became manifest to a degree of 10 percent 
within one year after his retirement from service.  See 38 
C.F.R. §§ 3.307, 3.309.  Moreover, there has been no 
demonstration, diagnosis, or other showing of a chronic 
multiple joint arthritic disorder, other than the cervical 
and thoracic spine and left shoulder disabilities, which were 
due to an in-service motor vehicle accident.  Arthritis of 
the remaining joints to include wrists, back, ankles, knees, 
and right shoulder is not currently shown.  

A determination of service connection requires a finding of 
the existence of a current disability, and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Court of Appeals for the Federal Circuit, 
which has stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In order to satisfy the requirement of a current disability, 
see Hickson, supra, there must be competent evidence that the 
disability is symptomatic at the time of application for 
service connection.  Gilpin v. West, 155 F.3d 1353, 1355-6 
(Fed. Cir. 1998).  Congress specifically limits entitlement 
to service-connected disease or injury to cases where in 
which in-service diseases or injuries have resulted in 
disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence 
of proof of a present disability, there can be no valid 
claim.

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues, which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  The Board appreciates the sincerity 
of the veteran's belief in the merits of his claim.  However, 
as a layperson, he is not considered capable of rendering an 
opinion, no matter how sincerely, that he has arthritis of 
multiple joints as a result of an incident or incidents in 
service.  See Routen, supra; Espiritu, supra; Moray v. Brown, 
5 Vet. App. 211 (1993).

In conclusion, the Board finds that the overwhelming weight 
of the evidence is against the veteran's claim of entitlement 
to service connection for arthritis of multiple joints.  The 
benefit sought on appeal must accordingly be denied.  


ORDER

Entitlement to service connection for multiple joint 
arthritis is denied.  

Entitlement to service connection for diabetes mellitus is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



